Citation Nr: 1146908	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the assignment of a 30 percent evaluation for PTSD

Service connection claims for diabetes mellitus, hypertension and erectile disorder have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an evaluation in excess of 30 percent for PTSD is warranted.

The Veteran was last examined by VA in April 2008, and it has now been more than three years since the Veteran has been comprehensively re-evaluated.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, in a statement provided in May 2011, the Veteran indicated that his PTSD had gotten worse.  Accordingly, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's PTSD symptomatology, to include an assessment of the level of his social and industrial impairment, would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

The Board also notes that additional evidence was added to the file subsequent to the issuance of the most recent SSOC in April 2011 and was not accompanied by a waiver.  This includes VA records dated to mid-October 2011.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  On remand, the RO should readjudicate the claim following consideration of the report of any new VA examination as well as all of the evidence added to the file since the SSOC issued in April 2011.

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA, records dated from mid-October 2011, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from October 18, 2011, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial rating claim for PTSD.  Appropriate steps should be taken to obtain any identified records

In addition, all available VA psychiatric/mental health treatment records, assessments and examination reports dated from October 18, 2011, forward, should be requested and associated with the claims file.  

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this REMAND shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The findings of the examiner should address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include that added to the record since the SSOC issued in April 2011).  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

